DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 and 02/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 requires “at least one element selected from the group consisting of boron, aluminum, gallium, and indium is in an amount ranging from 0.15% to 24% by weight, relative to the total weight of the composition”.  However, the range for these elements is set by Claim 16 to be “0.15% to 24% by weight”. A dependent claim cannot increase such a range, only narrow it. Applicant may cancel 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2005/0029505 to Lowrey (hereinafter Lowrey).
Regarding Claim 2, Lowrey discloses a composition of matter, comprising: 
Silicon [0056];
germanium [0056]; and
at least one element selected from a group of consisting of boron, aluminum, gallium, indium, and thallium, wherein a combination of the silicon, the germanium, and the at least one element selected from the group consisting of boron, aluminum, gallium, indium, and thallium is in an amount greater than or equal to 20% by weight, relative to a total weight of the composition, wherein the at least one element selected from the group consisting of boron, aluminum, gallium, indium, and thallium is in an amount ranging from 0.15% to 12% by weight, relative to the total weight of the composition [0056].

Regarding Claim 8, Lowrey discloses the composition of Claim 2, wherein the germanium is in an amount ranging from 8% to 20% by weight, relative to the total weight of the composition [0056].

Claims 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,877,049 to Buckley.
Regarding Claim 2, Buckleydiscloses a composition of matter, comprising: 
silicon (Col. 1 Lines 33-42);
germanium (Col. 1 Lines 33-42); and
at least one element selected from a group of consisting of boron, aluminum, gallium, indium, and thallium, wherein a combination of the silicon, the germanium, and the at least one element selected from the group consisting of boron, aluminum, gallium, indium, and thallium is in an amount greater than or equal to 20% by weight, relative to a total weight of the composition, wherein the at least one element selected from the group consisting of boron, aluminum, gallium, indium, and thallium is in an amount ranging from 0.15% to 12% by weight, relative to the total weight of the composition (Col. 1 Lines 33-42; Indium 0.25%).

Regarding Claim 5, Buckley discloses the composition of Claim 2, further comprising arsenic (Col. 1 Lines 33-42).

Regarding Claim 6, Buckley discloses the composition of Claim 5, wherein the arsenic is in an amount ranging from 10% to 35% by weight, relative to the total weight of the composition (Col. 1 Lines 33-42; Arsenic 35%).


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 3, 5, 7, 10 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2017/0244026 to Wu et al (hereinafter Wu).
Regarding Claim 2, Wu discloses a composition of matter, comprising: 
Silicon [0098];
germanium [0098]; and
at least one element selected from a group of consisting of boron, aluminum, gallium, indium, and thallium, wherein a combination of the silicon, the germanium, and the at least one element selected from the group consisting of boron, aluminum, gallium, indium, and thallium is in an amount greater than or equal to 20% by weight, relative to a total weight of the composition, wherein the at least one element selected from the group consisting of boron, aluminum, gallium, indium, and thallium is in an amount ranging from 0.15% to 12% by weight, relative to the total weight of the composition [0098].

Regarding Claim 3, Wu discloses the composition of Claim 2, further comprising selenium [0058].

Regarding Claim 5, Wu discloses the composition of Claim 2, further comprising arsenic [0058].

Regarding Claim 7, Wu discloses the composition of Claim 2, wherein the at least one element selected from the group consisting of boron, aluminum, gallium, indium, and thallium is in an amount ranging from greater than or equal to 1% to 12% by weight, relative to the total weight of the composition [0098].

Regarding Claim 10, Wu discloses a composition of matter, comprising:
Selenium [0086];
Silicon [0086]; and
at least one element selected from a group consisting of boron, aluminum, gallium, indium, and thallium in an amount ranging from 0.15% to 12% by weight, relative to the total weight of the composition [0087].

Regarding Claim 15, Wu discloses the composition of Claim 10, further comprising:
germanium, wherein a combination of the silicon, the germanium, and the at least one element selected from the group consisting of boron, aluminum, gallium, indium, and thallium is in an amount greater than or equal to 20% by weight, relative to the total weight of the composition (As the Boron content can be up to 12%, combined with silicon and germanium, the % by weight would have been over 20%; [0089]).

Regarding Claim 16, Wu discloses a composition of matter, comprising:
Selenium [0086];
Arsenic [0086]; and


Regarding Claim 17, Wu discloses the composition of Claim 16, further comprising silicon [0086].

Allowable Subject Matter
Claims 4, 9, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 9, 11-14 and 18-20 require various compositions with ranges of percent by weight for differing elements. While Wu and Lowery disclose broad compositions having Selenium, Arsenic, Germanium and/or Silicon, the references do not disclose the ranges claimed by Applicant. Combining, for example, Wu into other references which do disclose the ranges claimed by Applicant has motivational support to alter the etching rate and/or thermal stability of those compositions. However, the inclusion of up to 12% of boron into those mixtures would result in non-obvious changes to the percent composition of those mixtures which may push the percentages outside the ranges claimed by Applicant.






Conclusion
US PG Pub 2007/0247899 (“Gordon”) is cited for being a relevant reference in the art but was not relied upon for this office action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818